Citation Nr: 0943631	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to September 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this rating decision, the RO denied the 
application to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The RO 
also denied the claim for service connection for prostate 
cancer, and the associated claim for SMC.  The Veteran's 
disagreement with these denials of benefits sought led to 
this appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in a January 2002 rating decision on 
the basis that there was no nexus to service shown.

2.  Evidence obtained since the January 2002 rating decision 
denying service connection for bilateral hearing loss was not 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, and 
relates to an unestablished fact, but it does not raise the 
reasonable possibility of substantiating the claim. 

3.  The RO denied entitlement to service connection for 
tinnitus in a January 2002 rating decision on the basis that 
there was no nexus to service shown.

4.  Evidence obtained since the January 2002 rating decision 
denying service connection for tinnitus was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim. 

5.  Currently diagnosed tinnitus at least as likely as not 
was first manifested in service.

6.  Service in the Republic of Vietnam is not established.

7.  Prostate cancer was not first manifested during active 
duty service, and the preponderance of the competent evidence 
is against a finding that prostate cancer is related to 
military service.  

8.  The loss of use of a creative organ is not shown to be 
related to a service connected disability.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final regarding 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 
(2009).

2.  New and material evidence has not been received since the 
January 2002 rating decision regarding service connection for 
bilateral hearing loss; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp.2009); 
38 C.F.R. § 3.156(a) (2009).

3.  The January 2002 rating decision is final regarding 
service connection for tinnitus.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

4.  New and material evidence has been received since the 
January 2002 rating decision regarding service connection for 
tinnitus; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp.2009); 38 C.F.R. § 3.156(a) (2009).

5.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

6.  Criteria for the entitlement to SMC based on loss of use 
of a creative organ are not met.  38 U.S.C.A. § 1114 (West  
2002); 38 C.F.R. § 3.350 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2005 VCAA letter noted above was issued prior to the 
February 2006 rating decision on appeal, and therefore, was 
timely.  The Veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

With respect to the notification requirements under Kent, the 
letter notified the Veteran of the reason for the prior 
denial of the claims and the need to submit new and material 
evidence.  The letter described what new and material 
evidence meant in the context of this claim.  The Board finds 
that this letter substantially satisfies the Kent 
notification requirements.

With respect to the Dingess requirements, while the November 
2005 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the claims.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board is 
cognizant that the Veteran was provided notice pursuant to 
Dingess as an attachment to another letter; this did not 
satisfy the VCAA notification requirements.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that all necessary assistance has been 
provided to the Veteran regarding the claims adjudicated upon 
the merits in this instant decision.  The evidence of record 
includes service treatment records and VA treatment records, 
to include the report from an August 2006 VA audiological 
examination.  After review of the examination report, the 
Board finds that the record contains competent evidence on 
which to adjudicate this claims.  There is no duty to provide 
another examination or opinion.  See  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for prostate cancer and the associated 
claim for SMC for loss of use of a creative organ, these 
claims are dependent upon a finding of whether the Veteran 
served (set foot) in the Republic of Vietnam.  The Veteran 
asserts that he went to Vietnam for one day.  The Veteran has 
not contended, and there is no other evidence to support, 
another basis for service connection.  The claim for SMC is 
dependent upon the grant of SMC for prostate cancer.  On the 
current evidence of record, service in the Republic of 
Vietnam is not shown.  As this finding of fact determines the 
outcome of this claim, there is no duty to provide a VA 
examination regarding these claims.

Regarding additional duty to assist the Veteran in 
substantiating that he set foot in Vietnam, the record 
contains the personnel records and the Veteran has indicated 
that there were no orders for the flight he contends he was 
abroad to Vietnam.  On his VA Form 9, he wrote that he did 
not have documentation to verify the trip and the Board 
cannot find any reasonable possibility that further efforts 
to assist would lead to such evidence.  In these 
circumstances, the Board finds that this claim is ripe for 
adjudication.  See 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated upon the merits in this instant decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  New and Material Evidence 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an unappealed January 2002 rating decision, the RO denied 
service connection for bilateral hearing loss and tinnitus, 
finding that no nexus to service existed for either 
disability.  

A.  Bilateral Hearing Loss

At the time of the January 2002 denial of service connection, 
the evidence consisted of service treatment records and VA 
treatment records, as well as the Veteran's allegations that 
his disability was related to military service.  The evidence 
established in-service treatment for hearing complaints, 
which were related to impacted wax.  No chronic disability 
was shown at separation.  Post service records showed current 
complaints of bilateral hearing loss.  Testing confirmed a 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Although one doctor noted a history of in-service 
noise exposure, he did not opine that current disability was 
related to such. 

Since January 2002, VA has received a September 2005 
statement from the Veteran's wife, in which she stated that 
the Veteran's hearing had been declining "for many, many 
years."  She did not indicate that the loss had begun during 
service.  Additional VA treatment and examination records 
have also been received, which reiterate the established fact 
of current hearing impairment, and showed worsening of the 
impairment.  

In August 2006, a VA examiner, who diagnosed bilateral 
hearing loss on objective testing, opined that "it is not 
likely that this hearing loss is due to military noise 
exposure."  She cited the continuing decline of the 
Veteran's hearing over the years and the normal hearing found 
throughout service.

While the evidence received since January 2002 is new in the 
sense that it was not previously considered by agency 
decision makers, and it is not cumulative or redundant of the 
evidence already of record, it is not material, and hence 
cannot serve to reopen the Veteran's claim of service 
connection for bilateral hearing loss.

The statement of the Veteran's wife is not material because 
it fails to address the unestablished fact of a nexus to 
service.  She in no way indicates that the Veteran complained 
of hearing loss in service, only that the impairment grew 
worse over many, many years.  She does not state when it 
began.

The August 2006 VA examination report does address the 
question of a nexus to service.  However, the opinion 
expressed is against the Veteran's claim.  It does not raise 
the reasonable possibility of substantiating the Veteran's 
claim; if anything, it makes the prospects of substantiating 
the claim more remote.

New and material evidence not having been received, the claim 
of service connection for bilateral hearing loss is not 
reopened, and the claim remains denied.

B.  Tinnitus

At the time of the January 2002 rating decision, the evidence 
consisted of service treatment records showing no complaints 
of or treatment for tinnitus, and VA treatment records 
showing current complaints of tinnitus beginning in 1995 or 
1996, by history.  

Since the January 2002 denial of service connection for 
tinnitus, VA has received updated VA treatment records, a 
report of an August 2006 VA examination, and a September 2005 
statement from the Veteran's wife.

Each of these items is new in the sense that they were not 
considered by agency decision makers at the time of the 
January 2002 rating.  

The September 2005 statement from the Veteran's wife does 
address the question of a nexus to service.  She indicates 
that the Veteran's reports and complaints of ringing in his 
ears began "just after he left the Air Force."  The ringing 
got worse over the years, until in the mid-1990's it began to 
interfere with his occupational functioning.  Her statement 
goes to continuity of symptoms.

Moreover, the August 2006 VA examiner, when pressed, 
indicated that it was at least as likely as not that current 
tinnitus was related to noise exposure in military service.  
This is clearly material to the question of a nexus.

III. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the diseases 
listed is prostate cancer.  The evidence must show that the 
Veteran actually set foot in Vietnam.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A.  Tinnitus

The Veteran asserts that he has tinnitus that is attributable 
to service.  The Veteran has asserted that acoustic trauma 
caused the tinnitus disability.  The evidence of record 
includes the lay statements described in the above discussion 
regarding reopening the claim.

The Veteran underwent a VA examination in August 2008.  The 
examiner reviewed the claims file.  She acknowledged that the 
Veteran had previously reported that his tinnitus began 
around 1995-96.  At the time of this examination, the Veteran 
amended this, noting that the tinnitus did not become 
bothersome to him until 1995-96, but that he noticed the 
presence of mild tinnitus in 1980 after leaving military 
service.  The Veteran's spouse has separately submitted a 
statement reporting the onset of tinnitus soon after service.

Regarding the etiology of tinnitus, the examiner indicated 
that providing an opinion would require the resorting to 
speculation.  She continued, however, by stating that the 
etiology of the tinnitus was unknown.  The examiner observed 
that the lack of hearing loss during military service did not 
exclude the possibility that tinnitus began due to military 
noise exposure.  The progression of the severity of the 
tinnitus throughout the years long after military service 
also suggested that it may have a cause other than military 
noise exposure.  She concluded, however, that the "required 
opinion regarding tinnitus cannot be given without resorting 
to speculation, but [her] speculative opinion [was] that the 
tinnitus [was] as likely as not due to military exposure."

The Board finds that service connection for tinnitus is 
warranted.  The Board is cognizant that the Veteran has 
reported different dates for the onset of tinnitus and a May 
2000 record recorded that the disability was likely due to 
presbycusis.  In the August 2006 VA examination, however, 
that examiner provided an opinion that supports service 
connection.  The Board is aware that the examiner used the 
word "speculative," and provided a reason that a 
nonservice-connected cause may be at play.  The examiner, 
however, provided a conclusion that it was her 
"speculative" opinion that the tinnitus was "as likely as 
not" due to military exposure.  This opinion, although not 
clearly worded, supports service connection.  The wife's and 
Veteran's statements also support the claim, based on 
continuity of symptomatology.  

The evidence is at least in equipoise as to whether the 
Veteran's tinnitus is causally linked to service.  With 
application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



B.  Prostate Cancer

Medical evidence establishes a current diagnosis of prostate 
cancer.  The sole remaining question, therefore, revolves 
around a nexus to service.

The Veteran asserts that he has prostate cancer attributable 
to exposure to Agent Orange.  The Veteran has not asserted 
any other basis for service connection and the service 
treatment records do not indicate any treatment for a 
prostate condition during service and the Veteran has not 
asserted that there was such a disability.  In the May 1979 
retirement examination, the clinician specifically wrote that 
the prostate and rectal exam was normal.

He contends that his exposure to herbicides took place in the 
course of performing his duties when stationed in Japan 1970.  
He alleges that he came in contact with equipment, currency, 
and people who came directly from Vietnam, and were 
contaminated with herbicides.  He describes a white powder 
that collected in his clothes.  The Board finds that no 
herbicide exposure is shown via this avenue.  First, the 
causal link is too tenuous.  There is no showing that such 
contact with items which had been in Vietnam could cause 
exposure sufficient to trigger the presumption of service 
connection.  Second, the substance described by the Veteran 
as being herbicide-a white powder-bears no resemblance to 
the herbicides used in Vietnam and contemplated by the 
regulations.  That substance was a liquid.

The Veteran has also alleged that he is entitled the benefit 
of a presumption of exposure to herbicides based on actual 
service in Vietnam.  He states that in approximately February 
1970, he was assigned to travel to Vietnam and accompany a 
shipment of currency to Japan.  The Veteran states that 
because the travel was still in the Pacific theater of 
operations, no travel orders were cut.  The trip was 
completed in less than 24 hours.

The Veteran's wife stated in October 2005 that she recalled 
him taking this trip soon after they arrived in Vietnam.  A 
retired Air Force officer who had supervised the Veteran at 
the time described his duties as including responsibility for 
security of currency, but did not state that the Veteran had 
to travel as physical security.  Service personnel records, 
including some submitted by the Veteran, do show that he 
traveled, under arms, as a courier between Japan and San 
Francisco accompanying undefined "sensitive cargo."  No 
record verifies that the Veteran traveled to Vietnam at any 
particular time or that such travel would have been part of 
his official duties generally.

The National Personal Records Center has certified that there 
was no evidence in the Veteran's file to substantiate any 
service in the Republic of Vietnam.  The evidence must show 
that the Veteran actually set foot in Vietnam.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

After careful review of the evidence of record, to include 
the service records and lay statements, the Board finds that 
service connection is not warranted.  The statements of the 
Veteran and his wife are insufficient to establish his actual 
presence in Vietnam.  Despite the Veteran's assertions that 
orders were not required for travel between Vietnam and 
Japan, the personnel records show that travel orders were 
routinely issued for travel with the "sensitive cargo" the 
Veteran was responsible for.  The personnel records, and the 
statements of the Veteran's former supervisor, indicate that 
the Veteran's unit and job were highly sensitive and 
monitored closely due to the amounts of money being handled.  
This supports a finding that issuance of formal travel orders 
would in fact be done, regardless of the quickness or brevity 
of the trip, particularly as the Veteran was apparently 
required to carry a weapon during the performance of his 
duties.  The Board cannot conclude that the Veteran traveled 
to Vietnam as he alleges in the absence of any corroborating 
evidence, in light of the nature of the duties he was engaged 
in.  

In the absence of an actual physical presence in Vietnam, or 
a showing of actual exposure to herbicides, the presumption 
of service connection for prostate cancer at 38 C.F.R. 
§§ 3.307 and 3.309 is not applicable.  As is noted above, 
records do not show, and the Veteran does not allege, that 
prostate cancer had its onset on active duty.  Accordingly, 
the preponderance of the evidence is against the claim; there 
is no reasonable doubt to be resolved, and service connection 
for prostate cancer is not warranted.

C.  SMC for Loss of Use of Creative Organ

The medical evidence of record establishes that the Veteran 
is diagnosed with erectile dysfunction, and cannot achieve 
erection and penetration sufficient for reproduction.  
Doctors clearly relate this to his prostate cancer.

As is discussed above, however, prostate cancer is not a 
service connected disability, and hence no special monthly 
compensation is payable.  SMC is payable only where the loss 
of use of the creative organ is due to a service connected 
disability.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.50; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to SMC for loss of use of a creative organ is 
denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


